Exhibit 10.41

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 9, 2012 and
effective as of January 1, 2012 (the "Effective Date"), is made by
MyMedicalRecords, Inc., a Delaware corporation and MMRGlobal a Delaware
Corporation (collectively the "Company") and Rafael Salazar (the "Executive").

WITNESSETH:

WHEREAS, the Company desires to continue to employ the Executive as its Vice
President Telecommunications & Carrier Relations;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

Employment

The Company hereby agrees to retain the Executive, and the Executive hereby
agrees to be employed by the Company, on an at-will basis and subject to the
additional terms and conditions of this Agreement.

Term

The term of this Agreement (the "Agreement Term") shall commence on the
Effective Date and shall expire on December 31, 2013 (the "Initial Term") unless
extended or otherwise terminated pursuant to this Agreement (the "Employment
Period"). The Agreement Term shall be extended automatically for successive
additional one-year periods at the expiration of the then-current term unless
written notice of non-extension is provided by the Company to the Executive
after appropriate Board resolution at least 60 days prior to the expiration of
the Initial Term or such extended term, as the case may be.

Responsibilities

The Executive shall provide services as requested by the Company reporting to
the Chief Executive Officer ("CEO") unless otherwise directed by the CEO. The
Executive's job description and title(s) may be changed the Company. The
Executive agrees to devote all time, efforts and skills reasonably necessary to
the performance of his duties and responsibilities under this Agreement.

Compensation and Benefits

In consideration of the services rendered by the Executive during the term
hereof the Company shall pay Executive the amounts set forth below.

 a. Salary. 　 The Company shall pay the Executive, on a semi-monthly basis, a
    base salary of $130,000 per year (the "Base Salary"). The Base Salary shall
    be subject to an increase as determined by the Board of Directors of the
    Company from time to time in its sole discretion, provided that as of each
    June 1 during the Agreement Term the amount of the Base Salary shall
    increase by not less than 5% of the then current base salary.

--------------------------------------------------------------------------------

Page 1 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

 b. Bonus. 　 The Compensation Committee of the Company shall annually determine
    whether or not an additional bonus should be payable to Executive in
    consideration for services rendered during the prior year.
 c. Executive Benefits. 　 The Executive shall also be entitled to (i) health
    insurance pursuant to the plan made available generally to employees of the
    Company; (ii) Four (4) weeks vacation pursuant to the policies of the
    Company for each 12-month period during the Employment Period; (iii)
    reasonable travel expenses incurred in connection with his responsibilities;
    and (iv) such other benefits and perquisites that are generally made
    available to senior executives the Company from time to time. Executive
    further agrees to be bound by the policies and procedures outlined in the
    Company's Employee Manual.
 d. Indemnification. The Executive shall be provided with any indemnification
    rights and indemnification insurance coverage on the same basis as are
    provided to other senior executives of the Company.
 e. Reimbursement of Expenses. 　 The Company shall reimburse all reasonable
    business expenses and disbursements incurred by the Executive in the
    performance of his duties under this Agreement.

    

Termination of Employment

The Employment Period shall be terminated upon the happening of any of the
following events, subject to the provisions of this Agreement applicable to
termination of employment under certain circumstances.

 a. Termination without Cause. Parent or the Company may terminate the
    Executive's employment hereunder for any reason by giving the Executive 30
    days' advance written notice of such termination.
 b. Termination for Cause. Parent or the Company may terminate the Executive's
    employment hereunder for Cause. For purposes of this Agreement, the
    Executive shall be considered to be terminated for "Cause" upon (i) willful
    breach of the material terms of this Agreement, (ii) demonstrated fraud in
    connection with performance of his duties hereunder as determined by a court
    of competent jurisdiction; or (iii) the final conviction for, or plea of
    nolo contendere to, a charge of commission of a felony. However, in no event
    shall the Executive's employment be considered to have been terminated for
    "Cause", unless the Executive receives a copy of a resolution, duly adopted
    at a meeting of the Board, identifying in reasonable detail the acts or
    omissions constituting "Cause", and such acts or omissions are not cured (to
    the extent susceptible to cure) by the Executive within 90 days of the
    receipt of notice of termination and a copy of such resolution.
 c. Resignation without Good Reason. The Executive may voluntarily terminate his
    employment hereunder for any reason that does not constitute Good Reason (as
    set forth below) by giving Parent or the Company 30 days' advance written
    notice of such termination.

--------------------------------------------------------------------------------

Page 2 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

 d. Resignation for Good Reason. The Executive may voluntarily terminate his
    employment hereunder for Good Reason. For purposes of this Agreement, "Good
    Reason" shall mean:
     i.   the assignment to the Executive of any duties materially and adversely
          inconsistent with the Executive's position and authority as
          contemplated by Section 3 hereof;
     ii.  any material failure by Parent or the Company to comply with the
          compensation and benefits provisions of Section 4 hereof;
     iii. a Change in Control shall have occurred; or
     iv.  any material breach of this Agreement by the Company.

    In no event shall the Executive be considered to have terminated his
    employment for "Good Reason" unless and until (i) Parent or the Company
    receives written notice from the Executive identifying in reasonable detail
    the acts or omissions constituting such "Good Reason" and the provision of
    this Agreement relied upon by the Executive for such termination, and (ii)
    such acts or omissions are not cured by Parent or the Company within 30 days
    of the Company's receipt of such notice. As used in this section (d),
    "Change in Control" means the occurrence of any one or more of the
    following: (A) any person (which may be individual, a corporation, a limited
    liability company, an association, a partnership, an estate, a trust or any
    other entity or organization) becomes the owner of 50% or more of the voting
    power of Parent's capital stock; or (B) a reorganization, merger,
    consolidation or similar transaction that will result in the transfer of
    ownership of more than 50% of voting power of Parent's capital stock or that
    will result in the issuance of new shares of Parent's capital stock with
    voting power equal to more than 50% of the amount of the voting power of
    Parent capital stock outstanding immediately prior to such issuance; or (C)
    liquidation or dissolution of Parent or sale of substantially all of
    Parent's assets.

 e. Death or Disability. The Executive's employment hereunder shall terminate
    upon his death or Disability. For purposes of this Agreement, "Disability"
    shall mean the inability of the Executive to perform his duties hereunder on
    account of physical or mental illness or incapacity for a period of three
    months, whether or not consecutive, during any 12-month period.
 f. Mutual Agreement. The Executive's employment hereunder may be terminated at
    any time by mutual written agreement between the Executive, Parent and the
    Company.

    

Rights Upon Termination

In the event the Executive's employment by Parent or the Company is terminated
during the Agreement Term, the Executive shall have the rights provided below.

--------------------------------------------------------------------------------

Page 3 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

 a. Resignation for Good Reason. In the event the Executive voluntarily
    terminates his employment hereunder for Good Reason, the Company shall pay
    (and Parent shall cause the Company to pay) the Executive an amount equal to
    the sum of:
     1. Three months (or, in the case of a Change of Control, six months) salary
        at the Executive's rate of pay at the time of termination, including all
        benefits payable monthly for three months (or, in the case of a Change
        of Control, six months); and
     2. in respect of his Annual Bonus, the then current amount due, if any,
        shall be multiplied by a fraction, the numerator of which is the number
        of days in the calendar year up to the effective date of termination and
        the denominator of which is 365.

 b. Termination without Cause. In the event the Executive is terminated by
    Parent or the Company other than for Cause, death or Disability, the Company
    shall pay (and Parent shall cause the Company to pay) the Executive an
    amount equal to the sum of:
     1. Three months salary at the Executive's rate of pay at the time of
        termination; and
     2. in respect of his Annual Bonus, the then current amount due, if any.

    Notwithstanding the foregoing, in the event of a material breach by the
    Executive of any of the restrictive covenants set forth in Section 7 hereof,
    the Executive shall immediately forfeit all rights to payments made or to be
    made pursuant to this paragraph (b).

 c. Resignation without Good Reason: Termination for Cause; Death or Disability.
    In the event the Executive's employment hereunder is terminated voluntarily
    other than for Good Reason, by Parent or the Company for Cause, the
    Executive shall not be entitled to receive, and the Company shall have no
    obligation to provide, any severance payments or benefits under this
    Agreement
 d. Other Obligations. The benefits payable to the Executive under this
    Agreement are not in lieu of any benefits payable under any employee benefit
    plan, program or arrangement of Parent or the Company except as specifically
    provided herein, and upon termination of employment, the Executive will
    receive such benefits or payments, if any, as he may be entitled to receive
    pursuant to the terms of such plans, programs and arrangements. Except for
    the obligations of Parent or the Company provided by this Section 6, Parent
    and the Company shall have no other obligations to the Executive upon his
    termination of employment, provided, however, the amounts payable to the
    Executive under this Section 6 shall not be subject to mitigation, reduction
    or offset except in the event of a material breach by the Executive of any
    restrictive covenant set forth in Section 7.

--------------------------------------------------------------------------------

Page 4 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

     e. Release of Claims. As a condition of the Executive's entitlement to any
        of the termination rights provided in this Section 6, Parent and the
        Company may require the Executive to execute and honor a release of
        claims in a standard and customary form for terminations of employment,
        subject to such modifications as are necessary to reflect the
        obligations of the parties under this Agreement.
    
        

    Restrictive Covenants
 7. Nondisclosure of Information. The Executive agrees to receive confidential
    and proprietary information of Parent and the Company in confidence and not
    to disclose such information to others except as authorized by Parent and
    the Company. Confidential and Proprietary information shall mean information
    not generally known to the public that is disclosed to the Executive as a
    consequence of employment by Parent and the Company, whether or not pursuant
    to this Agreement. If the Board determines that it is necessary, the
    Executive will execute a separate non-disclosure agreement in a form
    reasonably acceptable to both Parent and the Company and the Executive. The
    provisions of this paragraph (a) shall survive the termination of this
    Agreement by either party.
 8. Covenant Not to Compete. The Executive agrees to not, during the Employment
    Period and for a period of 12 months thereafter, voluntarily or
    involuntarily, for any reason whatsoever, directly or indirectly,
    individually or on behalf of parties not parties to this Agreement, or as a
    partner, stockholder, director, officer, principal, agent, employee, or in
    any other capacity or relationship engage in any business or employment, or
    aid or endeavor to assist in any legal entity, which is in competition with
    the products and/or services of Parent and the Company within the United
    States of America or any foreign country where Parent and the Company
    conduct business. Parent and the Company and the Executive acknowledge the
    reasonableness of this covenant not to compete and the reasonableness of the
    geographic area and duration of time which is part of this covenant. The
    provisions of this paragraph (b) shall survive the termination of this
    Agreement by either party.
 9. Noninterference. The Executive agrees that, during the Employment Period and
    for a period of 12 months thereafter, he shall not, on his own behalf or on
    behalf of any other Person, solicit or in any manner influence or encourage
    any current or prospective customer, employee or other Person who has a
    business relationship with Parent and the Company or any affiliate, to
    terminate or limit in any way their relationship with Parent and the
    Company, or interfere in any way with such relationship. For purposes
    hereof, (i) the term "Person" is to be construed in the broadest sense and
    means and includes any natural person, company, limited liability company,
    partnership, joint venture, corporation, business trust, unincorporated
    organization or any governmental authority, and (ii) a Person shall be
    considered a "prospective" customer or employee if Parent and the Company or
    any affiliate has entered into discussions or otherwise made contact with
    the Person for the purpose of any such engagement within the

--------------------------------------------------------------------------------

Page 5 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

    six-month period prior to any solicitation by the Executive, and such fact
    is known or made known to the Executive prior to such solicitation.
    Enforcement.
    
     i.  Executive acknowledges and agrees that the provisions of this Section 7
         are reasonable and necessary for the successful operation of Parent and
         the Company. Executive further acknowledges that if he breaches any
         provision of this Section 7, Parent and the Company will suffer
         irreparable injury. It is therefore agreed that Parent and the Company
         shall have the right to enjoin any such breach or threatened breach,
         without posting any bond, if ordered by a court of competent
         jurisdiction. The existence of this right to injunctive and other
         equitable relief shall not limit any other rights or remedies that
         Parent and the Company may have at law or in equity including, without
         limitation, the right to monetary, compensatory and punitive damages.
         In the event of a breach by the Executive of his obligations under this
         Section 7, in addition to all other available remedies, the Executive
         shall forfeit any rights to severance compensation as provided in
         Section 6(a) hereof. If any provision of this Section 7 is determined
         by a court of competent jurisdiction to be not enforceable in the
         manner set forth herein, the Executive and Parent and the Company agree
         that it is the intention of the parties that such provision should be
         enforceable to the maximum extent possible under applicable law. If any
         provisions of this Section 7 are held to be invalid or unenforceable,
         such invalidation or unenforceability shall not affect the validity or
         enforceability of any other provision of this Section 7 (or any portion
         thereof).
     ii. The Executive specifically acknowledges and agrees that his rights to
         benefits under any Long-Term Incentive Plan are in consideration of his
         covenants under paragraphs (b) and (c) of this Section 7. Therefore,
         the Executive further acknowledges and agrees that in the event of a
         breach by the Executive of his obligations under such covenants, the
         Executive shall immediately forfeit all rights under the Long-Term
         Incentive Plan and shall promptly repay Parent and the Company all
         amounts previously received
    
         

    Miscellaneous
 8. Successors and Assigns. This Agreement shall be binding upon and shall inure
    to the benefit of Parent and the Company, successors and permitted
    assignees. This Agreement shall not be assignable by Parent or the Company
    without the prior written consent of the Executive. This Agreement and all
    rights of the Executive hereunder shall inure to the benefit of and be
    enforceable by the Executive's personal or legal representatives, executors,
    administrators, successors, heirs, distributees, devisees and legatees.
 9. Tax Withholding. All compensation payable pursuant to this Agreement shall
    be subject to reduction by all applicable withholding, social security and
    other federal, state and local taxes and deductions.

--------------------------------------------------------------------------------

Page 6 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

 c. Board Actions. For purposes of this Agreement, any action or determination
    required or taken by the Board of Parent shall be made by the vote of a
    majority of its members other than the Executive.
 d. Entire Agreement; Cancellation of Original Agreement. This Agreement
    supersedes the Original Agreement in all respects, provided, however that
    nothing herein shall be construed so as to deprive Executive or the Company
    of any accrued rights which either may have under the Original Agreement.
    This Agreement sets forth the entire agreement of the Executive and Parent
    and the Company in respect of the subject matter contained herein and
    supersedes all prior agreements, promises, covenants, arrangements,
    communications, representations or warranties, whether oral or written, by
    the parties hereto in respect of the subject matter contained herein. Any
    amendment or modification of this Agreement shall not be binding unless in
    writing and signed by Parent and the Company and the Executive.
 e. Severability. In the event that any provision of this Agreement is
    determined to be invalid or unenforceable, the remaining terms and
    conditions of this Agreement shall be unaffected and shall remain in full
    force and effect, and any such determination of invalidity or
    unenforceability shall not affect the validity or enforceability of any
    other provision of this Agreement.
 f. Notices. All notices which may be necessary or proper for either Parent and
    the Company or the Executive to give to the other shall be in writing and
    shall be delivered by hand or sent by registered or certified mail, return
    receipt requested, or by air courier, and shall be deemed given when sent,
    to the respective persons at the addresses set forth in Annex A (or such
    other address as any party may provide to the other parties after the date
    hereof).
 g. Governing Law. This Agreement shall be governed by and enforceable in
    accordance with the laws of the State of California, without giving effect
    to the principles of conflict of laws thereof.
 h. Counterparts. This Agreement may be signed in counterparts, each of which
    shall be an original, with the same effect as if the signatures thereto and
    hereto were upon the same instrument.

[SIGNATURES ON FOLLOWING PAGE]

　

　

--------------------------------------------------------------------------------

Page 7 of 8   



Salazar Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

　

MyMedicalRecords, Inc.

　

By: /s/ Robert H. Lorsch
Name: Robert H. Lorsch
Title: Chief Executive Officer

　

MMRGlobal, Inc.

　

By: /s/ Robert H. Lorsch
Name: Robert H. Lorsch
Title: Chief Executive Officer

　

Rafael Salazar

　

By: /s/ Rafael Salazar

　

　

　

--------------------------------------------------------------------------------

Page 8 of 8   

